 

Exhibit 10.4

 

CC NEUBERGER PRINCIPAL HOLDINGS II
200 Park Avenue, 58th Floor
New York, NY 10166

 

July 30, 2020

 

CC Neuberger Principal Holdings II Sponsor LLC
200 Park Avenue, 58th Floor
New York, NY 10166

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of CC
Neuberger Principal Holdings II (the “Company”) and continuing until the earlier
of (i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), CC Capital Partners LLC, an affiliate of CC Neuberger Principal Holdings
II Sponsor LLC (the “Sponsor”), shall take steps directly or indirectly to make
available to the Company certain office space, secretarial and administrative
services as may be required by the Company from time to time, situated at 200
Park Avenue, 58th Floor, New York, New York 10166 (or any successor location).
In exchange therefore, the Company shall pay CC Capital Partners LLC a sum of
$20,000 per month on the Effective Date and continuing monthly thereafter until
the Termination Date. CC Capital Partners LLC hereby agrees that it does not
have any right, title, interest or claim of any kind (a “Claim”) in or to any
monies that may be set aside in a trust account (the “Trust Account”) that may
be established upon the consummation of the IPO and hereby irrevocably waives
any Claim it may have in the future as a result of, or arising out of, any
negotiations, contracts or agreements with the Company and will not seek
recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may assign this letter agreement and any of their rights, interests,
or obligations hereunder at any time upon five days’ notice to the other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 



   

 



 

  Very truly yours,       CC NEUBERGER PRINCIPAL HOLDINGS II       By: /s/
Matthew Skurbe     Name: Matthew Skurbe     Title: Chief Financial Officer

 



   

 

 



AGREED TO AND ACCEPTED BY:       CC NEUBERGER PRINCIPAL HOLDINGS II SPONSOR LLC
      By: /s/ Chinh E. Chu     Name: Chinh E. Chu     Title: Authorized
Signatory  

 



   

 